DETAILED ACTION
This FINAL action is in response to Application No. 14/933,649 originally filed 11/05/2015. The amendment presented on 02/24/2021 which provides amendments to claims 3, 6, 8, 11, claims 1-2, 4, 7, 9-10, 12-14 have been cancelled, and adds new claims 15-16 is hereby acknowledged. Currently Claims 3, 5-6, 8, 11, and 15-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 5-6, 8, 11, and 15-16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 8, 11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupyrev et al. U.S. Patent Application Publication No. 2008/0024459 A1 hereinafter Poupyrev and further in view of Rhee et al. U.S. Patent Application Publication No. 2016/0048297 A1 hereinafter Rhee. 

Consider Claim 3:
	Poupyrev discloses an electronic apparatus, comprising: (Poupyrev, See Abstract.)
(Poupyrev, [0010], “In an embodiment of the present invention, there is provided an apparatus including a display section with a touch screen.  The touch screen is configured to display at least one graphical user interface object and detect a touch position on the touch screen.  The touch position is inputted with a user's finger or a pointing device.”)
	a touch coordinate detection unit which detects a content of a touch operation done by the user on a displayed object that is displayed within the operation target range; (Poupyrev, [0080], [0010], “The controller section determines a current logical state of the graphical user interface object using a history of detected touch positions and a history of detected pressure values.  The controller section determines a form of the haptic feedback to be generated depending on (i) the detected touch position, (ii) the detected pressure value and (iii) the determined current logical state of the graphical user interface object.”)
	a tactual sense presenting unit which presents a tactual sense that can be perceived by the user on the operation screen; (Poupyrev, [0063], “The signal generating unit 106 generates and provides a signal to the tactile feedback generating unit 102 for driving tactile feedback generating elements or the piezoelectric actuators.  The signal may be a voltage function of time, with amplitude, shape and period changed in response to the position and/or pressure of the user's input operation on the screen of the display/input section 10.”)
	at least one memory configured to store computer program code; and at least one processor configured to execute the computer program code to: (Poupyrev, [0070], “The GUI controller 112 further sends the commands to the tactile interface controller 111 that generates appropriate commands for driving the tactile signal generation unit 102.  The data for tactile feedback may be generated algorithmically by the signal generation unit 106 as well as stored as data 110a on the data storage 110.  Any widely available data storage devices may be used as the data storage 110 including flash memory, ROM, hard drive as well as network storage.  Any file systems can be used to organize data on the data storage 110.”)
(Poupyrev, [0089-0090], [0096], [0077], “In an embodiment of the present invention, the pressure and tactile feedback are used to separate two modes of the interaction with the screen:  a) the user feels GUI objects with tactile feedback, which selects items but not actuates them.  b) the user can actuate GUI objects by pressing on them stronger, the actuation is also accompanied with tactile feedback.”)
	detect whether a temporal change in a touch position detected on the displayed object by the touch coordinate detection unit is equal to or less than a preset threshold value and whether such state continues for [a small time period]…, and detect whether there is a tap action on the operation screen; (Poupyrev, [0089], “One variation of the actuating techniques would require the user 2 to hold the finger without movement within the GUI object 310 for a certain amount of time before the apparatus 1 can register the activation.  In such technique, the user 2 should stop the finger for a small period of time inside the GUI object 310 and then press stronger to actuate the GUI object 310.  The user 2 can easily find the GUI object 310 when the finger slides over the GUI object 310 by being provided the tactile feedback on the boundaries of the GUI object 310 as described above.  This technique is useful to separate the accidental activation of the GUI object when the user 2 slides finger across it.”)
	output sound with which the user can understand a meaning of the displayed object via a sound output unit provided in advance, (Poupyrev, [0069], “Alternatively, sound or audio alarm may be generated when the visual state of the GUI object changed so as to inform the user 2 about the change in the state of GUI object”, [0123], “In the embodiments described above, visual feedback on the GUI object and/or audio feedback may also be presented.  Further, such feedbacks may also be correlated with tactile feedback and/or pressure input by the user or combination thereof.”)
	execute a prescribed function corresponded to the displayed object upon detecting the tap action on the operation screen at a position corresponding to the displayed object regardless of whether the temporal change in the touch position is (Poupyrev, [0060], [0095-0099], [0104], [0052], “The application section 30 performs various operations or functions in response to the user's input operation detected by the display/input section 10.  The application section 30 may include various applications and software units or hardware.”)
	Poupyrev while teaching that it was known to provide a sound output (See [0069], [0123]) and that it was known to provide an input in which the user stops “for a small period of time” however does not provide specific details regarding the time period being at least a second and therefore does not specify when the state continues for one second or longer, and not output the sound with which the user can understand the meaning of the displayed object via the sound output unit, when the state continues for less than one second.
	Rhee however teaches that it was known by those having ordinary skill in the art before the effective filing date of the invention to provide a touch input having a predefined period of time that provides an audio output such as when the state continues for one second or longer, and not output the sound with which the user can understand the meaning of the displayed object via the sound output unit, when the state continues for less than one second. (Rhee, [0039], “The term "touch & hold" means touching a screen with a user's finger or a touch tool (e.g., an electronic pen) and maintaining the user's finger or touch tool in a touching state on the screen for a threshold time (e.g., 2 seconds) or more.  For example, the term "touch & hold" may be understood to mean that a time period between a touch-in time point and a touch-out time point is a threshold time (e.g., 2 seconds) or more.  A visual, audio, or tactile feedback signal may be provided when a touch input is maintained for the threshold time or more so that a user may recognize whether the touch input is a tap input or a touch & hold input.  The threshold time is variable according to an embodiment.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a type of touch input such as a Rhee and would have been utilized for the purpose of so that a user may recognize whether the touch input is a tap input or a touch & hold input. (Rhee, [0039])
Consider Claim 6:
	Poupyrev in view of Rhee discloses the electronic apparatus as claimed in claim 3, wherein the at least one processor is further configured to execute the computer program code to control actions of an oscillation presenting unit that is provided in advance instead of the tactual sense presenting unit so as to directly oscillate the entire operation target range when the at least one processors detects the touch position on the displayed object. (Poupyrev, [0085], “The user 2 slides a finger from the initial position 300 toward the GUI object 310 (FIG. 5(a)).  When the user 2 intersects a hotspot or boundary of the GUI object 310 and the pressure value is below an actuation threshold value, the apparatus provides a tactile feedback 302 to allow the user 2 to "feel" the GUI object 310.  The pressure applied to the screen may be visually presented on the screen in an image 320 with an indication 321 of the actuation threshold as shown in FIG. 5(a).”)
Consider Claim 8:
	Poupyrev in view of Rhee discloses the electronic apparatus as claimed in claim 3, wherein the at least one processor executes a prescribed function corresponded to the displayed object upon detecting a push-in action on the operation screen at a position corresponding to the displayed object. (Poupyrev, [0089], “One variation of the actuating techniques would require the user 2 to hold the finger without movement within the GUI object 310 for a certain amount of time before the apparatus 1 can register the activation.  In such technique, the user 2 should stop the finger for a small period of time inside the GUI object 310 and then press stronger to actuate the GUI object 310.  The user 2 can easily find the GUI object 310 when the finger slides over the GUI object 310 by being provided the tactile feedback on the boundaries of the GUI object 310 as described above.  This technique is useful to separate the accidental activation of the GUI object when the user 2 slides finger across it.”)
Consider Claim 11:
	Poupyrev discloses an operation control method for controlling operations of an electronic apparatus comprising a visual sense display unit which displays an operation screen including an operation target range for a user, the method comprising: (Poupyrev, See Abstract.)
	creating, the operation screen that is a content acquired when at least one processor executes processing, and displays the operation screen on the visual sense display unit; (Poupyrev, [0010], “In an embodiment of the present invention, there is provided an apparatus including a display section with a touch screen.  The touch screen is configured to display at least one graphical user interface object and detect a touch position on the touch screen.  The touch position is inputted with a user's finger or a pointing device.”)
	presenting a tactual sense corresponding to the operation screen that can be perceived by the user within the operation target range on the operation screen via a tactual sense presenting unit; (Poupyrev, [0089-0090], [0096], [0077], “In an embodiment of the present invention, the pressure and tactile feedback are used to separate two modes of the interaction with the screen:  a) the user feels GUI objects with tactile feedback, which selects items but not actuates them.  b) the user can actuate GUI objects by pressing on them stronger, the actuation is also accompanied with tactile feedback.”)
	a touch coordinate detection unit detects a content of a touch operation done by the user on a displayed object displayed within the operation target range; (Poupyrev, [0080], [0010], “The controller section determines a current logical state of the graphical user interface object using a history of detected touch positions and a history of detected pressure values.  The controller section determines a form of the haptic feedback to be generated depending on (i) the detected touch position, (ii) the detected pressure value and (iii) the determined current logical state of the graphical user interface object.”)
	detecting whether a temporal change in the touch position detected on the displayed object is equal to or less than a preset threshold value and such state continues for [a small time period]…, and detects whether there is a tap action on the operation screen; (Poupyrev, [0089], “One variation of the actuating techniques would require the user 2 to hold the finger without movement within the GUI object 310 for a certain amount of time before the apparatus 1 can register the activation.  In such technique, the user 2 should stop the finger for a small period of time inside the GUI object 310 and then press stronger to actuate the GUI object 310.  The user 2 can easily find the GUI object 310 when the finger slides over the GUI object 310 by being provided the tactile feedback on the boundaries of the GUI object 310 as described above.  This technique is useful to separate the accidental activation of the GUI object when the user 2 slides finger across it.”)
	detecting whether there is a tap action on the operation screen at a position corresponding to the displayed object regardless of whether the temporal change in the touch position is detected; and (Poupyrev, [0100], “Another example of such hotspot is a boundary 502 of the GUI object 500 as shown in FIG. 7(b).  Alternatively, the hotspot may have any arbitrary shape such as an area 503 as shown in FIG. 7(c).  The GUI object 500 may have several hotspots.  For example, in FIG. 7(d), there are two hotspots 502 and 504: first is the boundary 502 the GUI object 500 and second is the center 504 of the GUI object 500.  Consequently, the tactile feedback will be provided when the user 2 slides the finger into the GUI object and then when the user slides the finger into the center.  Any other configuration may be employed as long as such hotspot can indicate directly or indirectly a position or area of the GUI object to the user 2 via the tactile feedback.”)
	when the tap action is detected, causing the at least one processor to execute the operation content corresponding to the displayed object. (Poupyrev, [0060], [0095-0099], [0104], [0052], “The application section 30 performs various operations or functions in response to the user's input operation detected by the display/input section 10.  The application section 30 may include various applications and software units or hardware.”)
	Poupyrev while teaching that it was known to provide a sound output (See [0069], [0123]) and that it was known to provide an input in which the user stops “for a small period of time” however does not provide specific details regarding the time period being at least a second and therefore does not specify outputting sound with which the user can understand a meaning of the displayed object via a sound output unit provided in advance when the state continues for one second or longer, and does not output the sound with which the user can understand the meaning of the displayed object via the sound output unit, when the state continues for less than one second.
	Rhee however teaches that it was known by those having ordinary skill in the art before the effective filing date of the invention to provide a touch input having a predefined period of time that provides an audio output such as outputting sound with which the user can understand a meaning of the displayed object via a sound output unit provided in advance when the state continues for one second or longer, and does not output the sound with which the user can understand the meaning of the displayed object via the sound output unit, when the state continues for less than one second. (Rhee, [0039], “The term "touch & hold" means touching a screen with a user's finger or a touch tool (e.g., an electronic pen) and maintaining the user's finger or touch tool in a touching state on the screen for a threshold time (e.g., 2 seconds) or more.  For example, the term "touch & hold" may be understood to mean that a time period between a touch-in time point and a touch-out time point is a threshold time (e.g., 2 seconds) or more.  A visual, audio, or tactile feedback signal may be provided when a touch input is maintained for the threshold time or more so that a user may recognize whether the touch input is a tap input or a touch & hold input.  The threshold time is variable according to an embodiment.”)
Rhee and would have been utilized for the purpose of so that a user may recognize whether the touch input is a tap input or a touch & hold input. (Rhee, [0039])
Consider Claim 15:
	Poupyrev in view of Rhee discloses the electronic apparatus as claimed in claim 3, wherein: the tactual sense presenting unit is structured to be capable of presenting different tactual senses simultaneously in a first region and a second region on the operation screen, and wherein the at least one processor drives the tactual sense presenting unit to present a tactual sense that can be perceived by the user for the touch position based on a display position of the displayed object at a point before the user performs a touch operation. (Poupyrev, [0100], “Another example of such hotspot is a boundary 502 of the GUI object 500 as shown in FIG. 7(b).  Alternatively, the hotspot may have any arbitrary shape such as an area 503 as shown in FIG. 7(c).  The GUI object 500 may have several hotspots.  For example, in FIG. 7(d), there are two hotspots 502 and 504: first is the boundary 502 the GUI object 500 and second is the center 504 of the GUI object 500.  Consequently, the tactile feedback will be provided when the user 2 slides the finger into the GUI object and then when the user slides the finger into the center.  Any other configuration may be employed as long as such hotspot can indicate directly or indirectly a position or area of the GUI object to the user 2 via the tactile feedback.”)
Consider Claim 16:
	Poupyrev in view of Rhee discloses the operation control method for controlling operations of an electronic apparatus as claimed in claim 11, wherein the step in which the tactual sense presenting unit presents the tactual sense is executed in such a  (Poupyrev, [0100], “Another example of such hotspot is a boundary 502 of the GUI object 500 as shown in FIG. 7(b).  Alternatively, the hotspot may have any arbitrary shape such as an area 503 as shown in FIG. 7(c).  The GUI object 500 may have several hotspots.  For example, in FIG. 7(d), there are two hotspots 502 and 504: first is the boundary 502 the GUI object 500 and second is the center 504 of the GUI object 500.  Consequently, the tactile feedback will be provided when the user 2 slides the finger into the GUI object and then when the user slides the finger into the center.  Any other configuration may be employed as long as such hotspot can indicate directly or indirectly a position or area of the GUI object to the user 2 via the tactile feedback.”)

Claim Rejections - 35 USC § 103
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupyrev et al. U.S. Patent Application Publication No. 2008/0024459 A1 hereinafter Poupyrev and further in view of Rhee et al. U.S. Patent Application Publication No. 2016/0048297 A1 hereinafter Rhee as applied to claim 3 above and further in view of Colgate et al. U.S. Patent Application Publication No. 2007/0236450 A1 in view of Colgate. 

Consider Claim 5:
	Poupyrev in view of Rhee discloses the electronic apparatus as claimed in claim 3, however does not provide details of the touch panel wherein: the tactual sense presenting unit comprises: a supporting substrate, a plurality of X-electrodes extended in parallel to each other along a first direction on the supporting substrate, and a plurality of Y-electrodes extended in parallel to each other along a second direction on 
	Colgate however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to provide a supporting substrate, (Colgate, [0070], [0014], “The piezoelectric plate member and the substrate plate member can be transparent if desired and include transparent electrodes for actuation of the device.”) a plurality of X-electrodes extended in parallel to each other along a first direction on the supporting substrate, and a plurality of Y-electrodes extended in parallel to each other along a second direction on the supporting substrate while being insulated from the X-electrodes mutually, and (Colgate, [0070], “The piezoelectric element 102 includes respective transparent electrodes (not shown) on opposite sides thereof for energizing the piezoelectric member 102.”)
	a driving circuit which applies a voltage signal of a first frequency to the X- electrode corresponding to a target region inputted from outside out of each of the X-electrodes and applies a voltage signal of a second frequency to the Y-electrodes corresponding to the target region out of each of the Y-electrodes, (Colgate, [0028], [0056], [0075], [0125], “The equations for this example embodiment are shown in algorithm 1 where A represents the area of the button, (x,y) represent the finger position, P represents the pressure of the finger pressing, and p represents the coefficient of friction on the device touch surface.  The spatial frequency, .omega., must be great enough to have the user feel changes in the surface friction with only very slight movements of the finger.  The rough sensation could alternatively be a temporal change in the friction coefficient.  It has been observed that temporal changes can be felt with the slightest of finger movement including that which results simply from the pressing motion, without any lateral motion across the touch surface 104a of the haptic device interface.  Lateral motion may, however, enhance the effect.”)
	the first and second frequencies are both 500 Hz or larger; and (Colgate, [0056], “Preferably, the vibrator operates in the ultrasonic frequency range (e.g. greater than 20 kHz up to 200 kHz) such that it is silent to the user.  The VFHD in accordance with the invention is advantageous in that it allows direct bare or clothed fingertip or thumbtip interaction with surface 104a with no need for a intermediate pad, knob or handle.”)
	 there is a period where an absolute value of a difference between the first and second frequencies is larger than 10 Hz and less than 1000 Hz. (Coltage, [0127], “Effective feedback would employ a [acute over (.omega.)] value of at least 2 Hz.  A preferred frequency would be around 10 Hz.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a supporting substrate as this was known in view of Colgate and would have been used for the purpose of a haptic device that can provide indirect haptic feedback and virtual texture sensations to a user by modulation of friction of a touch surface of the device in response to time in a manner that is independent of finger position.  The touch surface of the haptic device is adapted to be touched by a user's bare finger, thumb or other appendage and/or by an instrument such as a stylus held by the user. (Colgate, [0052])

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2021. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact 
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626